Citation Nr: 1731822	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO. 13-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for loss of three fingers.

2. Entitlement to service connection for left hand arthritis.

3. Entitlement to an effective date prior to October 21, 2009, for the award of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1971 to August 1973.

Effective January 2011, a 100 percent combined schedular evaluation is in effect.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Atlanta, Georgia, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In July 2016, the Veteran was afforded a central office hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issue(s) of loss of three fingers on left hand and left hand arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Service connection for PTSD was made effective on October 21, 2009, the date of the Veteran's claim, which is the earliest date permitted by law.






CONCLUSION OF LAW

The criteria for an effective date prior to October 21, 2009 for the award of service connection for PTSD are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.157, 3.158, 3.160 and 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a). The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 .

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection. See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003). In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In an April 2002 VA treatment record the Veteran reported recurrent intrusive thoughts and images, avoidance, irritability, hypervigilance, anger, anxiety, depression, decreased sleep, decreased appetite, and avoidance of crowds. The clinician diagnosed the Veteran with PTSD as a result of his symptoms, noting a GAF score of 45.

On October 21, 2009, the Veteran filed an informal claim for PTSD. In an October 2009 lay statement the Veteran stated he was first diagnosed with PTSD in 2000 but did not file a claim at that time because he believed his doctor would file the claim on his behalf.

In his July 2016 hearing, the Veteran cited 38 C.F.R. § 3.157(b)(1) and noted it should be applied in his case to allow for an earlier effective date. The Veteran contended that he was diagnosed with PTSD in April 2002 and his effective date should be changed to April 25, 2002 to reflect this treatment date. 

The Board has considered whether treatment records documenting a diagnosis of PTSD in April 2002 may be considered an informal claim for benefits under 38 C.F.R. § 3.157 (in effect prior to March 24, 2015). However, 38 C.F.R. § 3.157 does not avail the Veteran. 

Prior to March 24, 2015, applicable regulations provided that "[a] report of examination or hospitalization" may constitute an "informal claim for benefits if the report relates to a disability which may establish entitlement." 38 C.F.R. § 3.157(a) (2014). Specifically, it was provided that once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "will be initiated by a report of examination or hospitalization for previously established service-connected disabilities." Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013). In the Veteran's case, the October 21, 2009 claim was an original claim for service connection. 
No prior formal claim for pension or compensation had been allowed or disallowed as to the Veteran's PTSD. Therefore, 38 C.F.R. § 3.157 (in effect prior to March 24, 2015) is not for application.

As a result of inapplicability of 38 C.F.R. § 3.157, the Veteran's current effective date of October 21, 2009 for PTSD is the earliest date at which a claim for service connection can be ascertained. Therefore, the claim for an earlier effective date must be denied.


ORDER

Entitlement to an effective date prior to October 21, 2009, for the award of service connection for PTSD is denied.


REMAND

The Board has determined that additional development is required of the remaining claims. Therefore, remand is necessary to obtain a nexus opinion.

The case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his loss of fingers and left hand arthritis. All indicated tests and studies should be accomplished and the findings reported in detail. The examiner should address the following AS TO WHETHER THE VETERAN HAS ANY OTHER LEFT HAND/FINGER DISORDERS, APART FROM THE PRESENTLY SERVICE CONNECTED FINGER FRACTURE:

a. Whether left-hand loss of fingers had its onset during a period of active service, is related to the Veteran's in-service forklift accident in 1973; or otherwise originated during active service/duty. 

b. Whether left hand arthritis had its onset during a period of active service, is related to the Veteran's in-service forklift accident in 1973; or otherwise originated during active service/duty.

		The examiner's attention is drawn to the following:

*In his August 1970 medical examination for service entrance the Veteran reported his health as "good" and noted no left hand injuries or treatment. (VBMS Document: 01/28/2010 - STR - Medical)

*A February 1973 treatment record indicates the Veteran was seen due to a compound fracture of the left index middle phalanx. The treatment note indicates the Veteran's hand was caught and crushed in a forklift chain while working in a warehouse in February of 1973. The treatment record indicates an operation was performed on the Veteran as a result of his injuries. (VBMS Document: 02/13/2017 - Medical Treatment Record - Government Facility)

*In an April 1974 VA treatment record the Veteran reported his left index finger had been injured while he was still on active duty service. The examiner noted loss of sensation and loss of motion as a result of compound fracture and postoperative residuals. (VBMS Document: 04/12/1974 - Medical Treatment Record - Government Facility)

*In April 2010 the Veteran was afforded a VA examination. The examination report notes the Veteran injured his hand when the chain on a forklift jumped off track and grabbed all his fingers except his thumb and pinky finger. The Veteran described the residuals of the injury to include stiffness, aching, locking, and arthritis. He also reported being unable to continue working a job at Amtrak because he did not have the use of his left hand. (VBMS Document: 05/13/2010 - Deferred Rating (e.g. VA Form 21-6789))

*In July 2010 the Veteran was afforded a VA examination. Upon examination, the Veteran's range of motion for his left hand was not limited and the Veteran was capable of tying shoelaces, fastening buttons, picking up paper, and tearing paper without difficulty. Left hand strength was noted to be within normal limits. (VBMS Document: 07/06/2010 - VA Examination)

*In August 2010, the Veteran submitted a lay statement reporting his left hand arthritis was the result of a an in-service event in which his hand was injured in a fork lift accident. (VBMS Document: 08/13/2010 - VA 21-4138 Statement In Support of Claim)

*In December 2010 the Veteran submitted a diagram indicating which parts of his left hand were injured during his in-service forklift injury. (VBMS Document: 12/30/2010 - Correspondence)

*In a January 2011 lay statement the Veteran reported his left hand injury was incurred at his final duty station at Ft. Sill Oklahoma. (VBMS Document: 03/07/2011 - VA 21-4138 Statement In Support of Claim)

*In January 2011, the Veteran was afforded a VA examination. The Veteran reported pain in his left second, third, and fourth fingers, decreased strength, dexterity, locking, and stiffness. During flare-ups the Veteran reported experiencing functional impairment including pain, weakness, and limitation of motion. The examiner opined that the Veteran's diagnosis was unchanged since the previous examination and that the Veteran experiences limitations in movement and heavy lifting, weakness, and poor left hand dexterity. (VBMS Document: 01/26/2011 - Medical Treatment Record - Non-Government Facility)

*In May 2013, the Veteran was afforded a VA examination. The Veteran reported pain, stiffness, and limitations in lifting, writing, gripping, and typing. The examiner opined the Veteran's hand diagnosis had progressed since the last examination and an X-Ray study showed some degenerative changes. (VBMS Document: 05/09/2013 - VA Examination)

*In May 2015, the Veteran was afforded a VA examination. The Veteran reported numbness, very little sensation, and joint locking in colder weather. The Veteran also reported difficulty lifting heavy items, typing, grasping items, or stocking items. The examiner noted an initial diagnosis of arthritis in May 2014 and noted no change in the Veteran's active arthritis. (VBMS Document: 06/11/2015 - C&P Exam)

*Please review all other relevant evidence to develop a complete picture of the history of this Veteran's left-hand loss of fingers, and left hand arthritis.

2. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


